Homestead Funds, Inc. Nasdaq-100 Index Tracking StockSM Fund Supplement Dated September 19, 2008 To The Prospectus Dated May 1, 2008 This supplement describes anticipated changes to the investment structure of the Nasdaq-100 Index Tracking StockSM Fund.Please read this supplement carefully and keep it with your prospectus for future reference.You may obtain copies of the Prospectus and the Statement of Additional Information free of charge, upon request, by calling toll-free (800) 258-3030, by visiting Homestead Funds’ website at www.homesteadfunds.com, or by writing to Homestead Funds, Inc., Attn: Investments Division, 4301 Wilson Boulevard, IFS8-305, Arlington, Virginia 22203. Proposed Change of the Investment Structure of the Nasdaq-100 Index Tracking StockSM Fund The
